In The

                                   Court of Appeals

                      Ninth District of Texas at Beaumont

                                 __________________

                                 NO. 09-20-00058-CV
                                 __________________

                         INFRACON USA, LLC, Appellant

                                             V.

                       ON DECK CAPITAL, INC., Appellee

__________________________________________________________________

            On Appeal from the County Court at Law No. 2
                     Montgomery County, Texas
                   Trial Cause No. 19-06-08701-CV
__________________________________________________________________

                            MEMORANDUM OPINION

       This appeal arose from a judgment that On Deck Capital, Inc. obtained against

Infracon USA, LLC by default. Horacio Lopez Montes, the managing member of

Infracon USA, LLC filed a notice to appeal the judgment on Infracon’s behalf. After

filing the notice, he also filed a brief.

       On March 11, 2022, the Clerk notified Montes that the Court’s records do not

show that Montes is licensed as an attorney and admitted to practice in Texas. The
                                              1
Court ordered the brief that Montes filed on Infracon’s behalf stricken from the

record. Finally, we advised Montes, as Infracon’s managing representative, that

unless an attorney with a license and admitted to practice law in Texas appeared on

Infracon’s behalf and sought to extend the deadline for filing a brief by April 11,

2022, the Court would dismiss the appeal in 09-20-00058-CV for want of

prosecution without further notice. 1

      On April 7, Montes sent the Court a letter representing he had asked Lone Star

Legal Aid and private attorneys to represent Infracon in Infracon’s appeal. He also

advised no one would agree to represent Infracon in the appeal. Montes asked that

the Court grant Infracon thirty additional days to obtain an attorney to appear and

file a brief for Infracon in the appeal. While we did not act on Montes’s request, no

attorney ever notified the Court that they were appearing as counsel for Infracon

USA, LLC in the appeal.




      1
         See Kunstoplast of Am., Inc. v. Formosa Plastics Corp., USA, 937 S.W.2d
455, 456 (Tex. 1996) (per curiam) (“Generally a corporation may be represented
only by a licensed attorney….”); Sherman v. Boston, 486 S.W.3d 88, 95-96 (Tex.
App.—Houston [14th Dist.] 2016, pet. denied) (“Legal entities, such as…. a limited
liability company, generally may appear in a district or county court only through a
licensed attorney.”).
                                          2
      We find that Infracon USA, LLC failed to obtain counsel as required by the

Court’s letter. 2 Accordingly, we dismiss the appeal.

      APPEAL DISMISSED.

                                                        PER CURIAM


Submitted on September 1, 2021
Opinion Delivered June 9, 2022

Before Golemon, C.J., Horton and Johnson, JJ.




      2
       See Tex. R. App. P. 42.3(c), 43.2(f); see Infracon USA, LLC v. Funding
Circle Partners, LP, No. 02-19-00423-CV, 2020 WL 719431, at *2 (Tex. App.—
Fort Worth Feb. 13, 2020, pet. denied) (mem. op.) (per curiam) (dismissing appeal
where Infracon USA, LLC failed to obtain counsel by a court-ordered deadline);
Earth Energy Util. Corp. v. Environmentally Engineered Equip., Inc., No. 05-10-
01610-CV, 2012 WL 4845658, at *1 (Tex. App.—Dallas Oct. 10, 2012, no pet.)
(mem. op.) (dismissing corporation’s appeal when it failed to obtain counsel by a
court-ordered deadline); MHL Homebuilder LLC v. Dabal/Graphic Res., No. 14-05-
00295-CV, 2005 WL 1404475, at *1 (Tex. App.—Houston [14th Dist.] June 16,
2005, no pet.) (mem. op.) (per curiam) (same).
                                         3